ORDER
PER CURIAM.
A jury found Michael McNulty (Movant) guilty of second-degree murder and armed criminal action in violation of Sections 565.021 and 571.015, RSMo 1994, respectively. Movant’s convictions were confirmed on direct appeal in State v. McNulty, 948 S.W.2d 725 (Mo.App. E.D.1997). Following the issue of the mandate, Mov-ant filed a timely pro se Rule 29.15 motion seeking post-conviction relief. His counsel then filed an amended motion, which the court denied without a hearing. Movant now appeals from this judgment.
In his single point on appeal, Movant contends the motion court clearly erred in denying his claim, without a hearing, that his counsel was ineffective for failing to properly preserve his Batson1 motion for *852appellate review. As correctly noted by the motion court, Movant’s claim of failure to preserve a Batson motion for appellate review is not cognizable under Rule 29.15 because it does not affect the fairness of his trial. State v. Harris, 908 S.W.2d 912, 916 (Mo.App. E.D.1995). The motion court did not clearly err in denying Mov-ant’s claim. Point denied.
The judgment is affirmed pursuant to Rule 84.16(b).

. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).